Citation Nr: 1826009	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970, and April 1970 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for diabetes mellitus and assigned an initial 20 percent rating effective November 19, 2010.  Jurisdiction currently lies with the RO in Los Angeles, California.

In a May 2017 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper extremities with 20 percent initial ratings, effective March 2, 2017.  Service connection was also granted for radiculopathy of the bilateral lower extremities with 10 percent initial ratings, effective March 2, 2017.  The Veteran did not express disagreement with the effective dates and initial ratings assigned, thus the Board will not discuss these further.

The appeal was before the Board in September 2016 and remanded for additional development.  That development has been completed.  


FINDING OF FACT

The Veteran's diabetes mellitus is controlled with medication and diet; it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating for diabetes mellitus in excess of 20 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The assignment of staged ratings may also be considered where appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher initial rating for his service-connected diabetes mellitus, which is currently rated at 20 percent. 

Pursuant to Diagnostic Code (DC) 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The diagnostic code for diabetes mellitus is successive because each higher rating requires the elements of the lower evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation). 

A note to DC 7913 indicates that noncompensable complications are considered part of the diabetic process.  Moreover, the note provides that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.

VA treatment records show that that the Veteran was on an anti-hyperglycemic regimen, without any regulation of activities.  VA treatments are silent for any restriction of occupational and recreational activities in the management of diabetes mellitus.  Rather, in May 2014 VA treatment records, the Veteran was seen for diabetes management.  The Veteran reported that he was exercising by walking and changing his diet.  The clinician advised the Veteran to continue those changes in diet and exercise, and recommended an oral hyperglycemic agent.  

At a VA fee-basis examination in September 2011, peripheral pulses were normal.  The neurological examination was normal in the bilateral upper and lower extremities without evidence of peripheral nerve involvement.

Pursuant to the Board's September 2016 remand, the Veteran underwent a VA examination in March 2017.  The examiner conducted an in-person interview and reviewed the electronic folder.  The examiner noted that the diabetes is managed by restricted diet and insulin with more than one injection per day.  The examiner indicated that diabetic care management does not require regulation of activities.  The examiner noted that the only diabetic complication was peripheral neuropathy.  The Veteran reported numbness and tingling in his arms and hands; he was unable to recall when the symptoms started.  The objective examination revealed symptoms of mild paresthesia and/or dysesthesias in the bilateral upper extremities.  No similar symptoms were noted in the bilateral lower extremities.  The strength exam of the bilateral upper and lower extremities was normal.  Deep tendon reflexes were normal, except in the bilateral ankles, where it was decreased.  Light touch/monofilament testing was normal in the bilateral upper and lower extremities, except in the feet and ankles, where it was decreased.  Vibration sense was also decreased in the bilateral lower extremities.  No muscle atrophy was present.  The examiner assessed mild incomplete paralysis of the bilateral radial and medial nerves; and mild, incomplete paralysis of the sciatic nerve.

After review of the evidence, a higher rating for diabetes mellitus is not warranted.  The competent, credible and persuasive evidence shows that the Veteran follows a restricted diet and takes medication for control of his diabetes.  His treatment regimen has not included regulation of activities (avoidance of strenuous occupational and recreational activities).  Thus, the criteria for a rating in excess of 20 percent are not met.  The criteria are successive in nature and regulation of activities is to be shown by medical evidence.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). 

The evidence does not support a physician directed requirement to alter activities consistent with the regulatory definition.  In fact, VA treatment records show the opposite, that the Veteran was encouraged to engage in exercise.  As such, the credible, competent and probative evidence does not support regulation of activities to control diabetes in this case.

The Board also finds that there is no evidence to suggest that the Veteran warrants separate ratings for diabetes-related disabilities.  Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  The Veteran is already in receipt of separate, compensable ratings for diabetic complications, including peripheral neuropathy and radiculopathy.  See May 2017 rating decision (awarding service connection for left upper extremity radiculopathy, right upper extremity peripheral neuropathy, left lower extremity radiculopathy, and right lower extremity radiculopathy).  He has not specifically expressed disagreement with the effective dates and initial ratings assigned, thus the Board need not discuss these further.  The Board has considered whether the Veteran has any other complications of diabetes which would warrant compensable evaluation, but finds none in the competent medical evidence.

The Board acknowledges that in advancing this appeal, the Veteran believes that the Veteran's diabetes was more severe than the assigned disability rating reflects.  However, the VA examination report and VA treatment records offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplated the Veteran's descriptions of his symptoms. 

The preponderance of the evidence weighs against the claim and a rating in excess of 20 percent is not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


